     Case 3:19-cv-03425-JST Document 26-2 Filed 07/17/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION
11

12   NIANTIC, INC.,                           Case No. 3:19-cv-03425 JST
13               Plaintiff,                   [PROPOSED] ORDER GRANTING
                                              DEFENDANTS RYAN HUNT AND ALEN
14         v.                                 HUNDUR’S NOTICE OF MOTION AND
                                              MOTION TO DISMISS; MEMORANDUM
15   GLOBAL++, et al.,                        OF POINTS AND AUTHORITIES IN
                                              SUPPORT THEREOF
16               Defendants.
17                                            Date:    August 22, 2019
                                              Time:    2:00 p.m.
18                                            Ctrm:    9, 19TH Floor
                                              Judge:   Honorable Jon S. Tigar
19
                                              Date Action Filed: June 14, 2019
20

21

22

23

24

25

26

27

28

                                                                       [PROPOSED] ORDER
                                                                  CASE NO. 3:19-cv-03425-JST
      Case 3:19-cv-03425-JST Document 26-2 Filed 07/17/19 Page 2 of 2



 1            This Court, having considered Defendants Ryan Hunt and Alen Hundur’s (“Defendants”)
 2   Motion to Dismiss and supporting documents thereto, and the parties’ related arguments, and
 3   good cause appearing thereof, hereby GRANTS Defendants’ Motion to Dismiss.
 4            IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss is GRANTED.
 5            IT IS SO ORDERED.
 6

 7   Dated:
                                                         HONORABLE JON S. TIGAR
 8
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -1-
                                                                              [PROPOSED] ORDER
                                                                         CASE NO. 3:19-cv-03425-JST
